Exhibit 10.1
 
SEPARATION AGREEMENT
 
This Separation Agreement (this “Agreement”) is entered into as of the 15th day
of November, 2012, to be effective on the Effective Date set forth in Section
9(g), below, by and between Recovery Energy, Inc. (“Recovery” or the “Company”)
and Roger A. Parker (“Parker”). As used herein, “Parties” means, collectively,
Recovery and Parker, and “Party” means either Recovery or Parker.
 
RECITALS
 
                WHEREAS, Recovery and Parker are parties to that certain
Fourteenth Amended and Restated Employment Agreement dated November 8, 2012 (the
“Employment Agreement”);
 
                WHEREAS, Recovery and Parker agree that, on November 15, 2012
(the “Retirement Date”), Parker voluntarily retired and therefore resigned from
his positions as director, officer and employee of Recovery and any of its
subsidiaries, including his positions of Chairman and CEO of Recovery;
 
WHEREAS, as a result of such voluntary resignation, Parker has no contractual
right to severance pay under the Employment Agreement or to accelerated vesting
of the 1,350,000 shares of restricted stock referred to under the Employment
Agreement as the Second Grant (the “Restricted Stock”); and
 
                WHEREAS, in exchange for the consideration provided herein,
Parker has agreed to (a) release all claims that Parker may have against the
Company, including all his remaining rights (if any) in, to and under the
Employment Agreement, all bonuses relating to past and pending transactions
benefiting Recovery (except as expressly provided below) and any other interests
or claims he might have against the Company arising from his efforts as Chairman
and/or CEO, (b) be available to the Company on the terms described herein to
facilitate an orderly transition and to assist in certain pending transactions,
and (c) refrain from competition with the Company and abide by certain other
restrictive covenants, and Recovery has agreed to provide the payments and other
consideration specified herein.
 
                NOW, THEREFORE, in consideration of the provisions herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged by Recovery and Parker, the Parties agree as follows:
 
1.  
Retirement. Effective as of the Retirement Date, Parker voluntarily retired and
thereby resigned, and Recovery accepted such resignation, from all his positions
as director, officer and employee of Recovery and any of its subsidiaries,
including his positions of Chairman and CEO of Recovery.

 
2.  
Consideration. Recovery agrees to (a) pay Parker fifty-two (52) weeks of
continued base salary, at the rate in effect as of the Retirement Date, less all
applicable state and federal tax withholdings and other lawful deductions, the
first installment of which will be payable the Company’s first regular payroll
date following the Effective Date (defined below) and to continue on the
Company’s regular payroll schedule until fully paid out (the “Cash
Consideration”), (b) modify the terms of the Employment Agreement related to the
Restricted Stock such that the Restricted Stock shall be subject to the modified
vesting requirements and other terms and conditions as set forth in Section 12,
and (c) pay Parker the aggregate of any accrued unpaid salary, and 20 days of
accrued vacation (the “Accrued Amounts”). For the avoidance of doubt, Parker
acknowledges and agrees to Recovery’s compliance with the writs of garnishment
received by Recovery from Tracinda Corporation in connection with certain
proceedings before the District Court of the City and County of Denver and
understands that, pursuant to such writs and/or court orders related thereto,
Recovery may be required to deliver some or all of the consideration
contemplated by this Agreement to Tracinda Corporation or its attorneys.

 
3.  
Benefits. If Parker timely elects to receive continued healthcare coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company will directly pay, or reimburse Parker for, the
COBRA premiums for Parker and his covered dependents during the period
commencing on the Retirement Date and ending upon the earliest of (a) twelve
(12) months from the Retirement Date, (b) the date that Parker and/or his
covered dependents become no longer eligible for COBRA or (c) the date Parker
and his covered dependents become eligible to receive healthcare coverage from
Parker’s subsequent employer.

 
4.  
Cooperation. Parker agrees to make himself reasonably available for assistance
not less than ten (10) hours per week as requested by Recovery’s Board of
Directors for the period beginning on the Retirement Date and ending twelve (12)
months from the Effective Date (the “Term”). The actual dates and time of
availability shall be as the Parties mutually agree in good faith. It is the
intent of both Parker and Recovery that Parker’s employment with Recovery and
its subsidiaries terminated as of the Retirement Date, and that the assistance
shall not constitute a continuation of his employment.  Other than the
consideration set forth in this Agreement, Parker shall not be entitled to any
form of payment or benefits in exchange for the assistance provided by Parker
under this Section 4.

 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Other Business and Activities. From and after the Retirement Date, and
notwithstanding the consulting services to be provided hereunder but subject to
the limitations contained in Section 11, Parker shall be free to pursue any
other business and activities in any industry. It is expressly acknowledged and
agreed that, except as set forth in Section 10, Parker shall hereafter have no
duty to present any potential transactions to Recovery or to disclose any other
business information to which he may be privy.

 
6.  
Parker’s Relinquishment of Rights. It is expressly acknowledged and agreed that,
subject to the actual receipt by Parker of the consideration to be delivered
pursuant to Sections 2 and 3 above and in exchange for such consideration,
Parker shall relinquish, waive, and forfeit (a) all rights he may have under the
Employment Agreement and (b) any and all rights or claims he may have to any
other salary, bonus or other compensation.

 
7.  
General Release.

 
(a)  
Parker, for himself, and Recovery, for itself, and each Party for its respective
affiliates, successors, heirs, subrogees, assigns, principals, agents, partners,
employees, associates, attorneys and representatives, voluntarily, knowingly and
intentionally releases and discharges the other Party and its respective
predecessors, successors, parents, subsidiaries, affiliates and assigns and each
of its respective officers, directors, principals, shareholders, agents,
attorneys, board members, and employees from any and all claims, actions,
liabilities, demands, rights, damages, costs, expenses, and attorneys’ fees
(including but not limited to any claim of entitlement for attorneys’ fees under
any contract, statute, or rule of law allowing a prevailing party or plaintiff
to recover attorneys’ fees), of every kind and description from the date Parker
became a director of Recovery through the Effective Date (as defined below),
except as set forth in subparagraphs (b) and Section 8 below (the “Released
Claims”).

 
(b)  
The Released Claims include but are not limited to those which arise out of,
relate to, or are based upon: (i) Parker’s employment with Recovery and the
termination thereof, (ii) statements, acts or omissions by the Parties whether
in their individual or representative capacities, (iii) express or implied
agreements between the Parties and claims under any severance plan, except as
provided in this Agreement, (iv) any stock or stock option grant, agreement, or
plan, except as provided in this Agreement, (v) all federal, state, and
municipal statutes, ordinances, and regulations, including, but not limited to,
claims of discrimination based on race, color, national origin, age, sex, sexual
orientation, religion, disability, veteran status, whistleblower status, public
policy, or any other characteristic of Parker under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Equal Pay Act, Title VII of the Civil Rights Act of 1964
(as amended), the Employee Retirement Income Security Act of 1974, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, or any other federal, state, or municipal law prohibiting discrimination or
termination for any reason, (vi) state and federal common law, including but not
limited to claims for breach of contract, defamation, or emotional distress,
(vii) taxes, penalties, or interest assessed against vested or unvested
compensation paid, provided, or granted to Parker by the Company, including all
such claims that may arise based on the application of Code Section 409A, and
(viii) any claim which was or could have been raised; provided, notwithstanding
anything to the contrary in this Agreement, the “Released Claims” shall not
include rights under this Agreement, COBRA, any 401(k) plan or matters arising
out of or in connection with claims by governmental authorities or
self-regulatory organizations involving actual or potential violations of the
securities laws, rules or regulations applicable to Recovery or Parker’s rights
with respect to royalties, overriding royalty interests, working interests or
any similar oil, gas or mineral interests he owns or hereinafter acquires.

 
8.  
Indemnity. The Parties specifically agree that notwithstanding anything herein
to the contrary, nothing in this Agreement alters, modifies or amends Parker’s
rights to indemnification as set out in Recovery’s Certificate of Incorporation
or Bylaws or the Nevada Corporation Law. The Company further agrees that if
Parker is made a party or is threatened to be made a party to any action, suit
or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”) by reason of the fact that Parker was a trustee, director or
officer of the Company or any predecessor to the Company or any of their
affiliates or served at the request of the Company, any predecessor to the
Company or any of their affiliates as a trustee, director, officer, member,
employee or agent of another corporation or a partnership, joint venture,
limited liability company, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is alleged action in an official capacity as a trustee,
director, officer, member, employee or agent while serving as a trustee,
director, officer, member, employee or agent, Parker shall be indemnified and
held harmless by the Company to the fullest extent authorized by Nevada law, as
the same exists or may hereafter be amended, against all Expenses incurred or
suffered by Parker in connection therewith, and such indemnification shall inure
to the benefit of his heirs, executors and administrators.

 
 
2

--------------------------------------------------------------------------------

 
 
(a)  
Expenses. As used in this Section 8, the term “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements, and costs, attorneys' fees, accountants' fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

 
(b)  
Enforcement. If a claim or request under this Section 8 is not paid by the
Company or on its behalf, within 30 days after a written claim or request has
been received by the Company, Parker may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim or request and if
successful in whole or in part, Parker shall be entitled to be paid also the
expenses of prosecuting such suit. All obligations for indemnification hereunder
shall be subject to, and paid in accordance with, applicable Nevada law.

 
(c)  
Advances of Expenses. Expenses incurred by Parker in connection with any
Proceeding shall be paid by the Company in advance upon request of Parker that
the Company pay such Expenses, but only in the event that Parker shall have
delivered in writing to the Company (i) an undertaking to reimburse the Company
for Expenses with respect to which Parker is not entitled to indemnification and
(ii) a statement of his good faith belief that the standard of conduct necessary
for indemnification by the Company has been met.

 
9.  
Representations and Warranties. Each of Parker and Recovery (except as to
subparagraphs (c), (e), (f) and (g) below), severally and not jointly, warrants
and represents as follows:

 
(a)  
He or it has read this Agreement and agrees to the conditions and obligations
set forth in it.

 
(b)  
He or it voluntarily executes this Agreement (i) after having been advised to
consult with legal counsel, (ii) after having had opportunity to consult with
legal counsel and (iii) without being pressured or influenced by any statement,
representation or omission of any person acting on behalf of the other or any of
its officers, directors, employees, agents and attorneys.

 
(c)  
Parker has no knowledge of the existence of any lawsuit, charge or proceeding
against Recovery or any of its officers, directors, employees or agents arising
out of or otherwise connected with any of the matters herein released.

 
(d)  
He or it has the individual, corporate, or entity power and authority to execute
and deliver this Agreement and to perform its obligations hereunder and, if such
Party is a corporation, limited liability company or partnership, the execution,
delivery, and performance of this Agreement has been duly authorized by all
necessary corporate, company or partnership action. This Agreement constitutes
the legal, valid, and binding obligation of each Party.

 
(e)  
Parker admits, acknowledges, and agrees that, other than the consideration set
forth in this Agreement, Parker has been fully paid or provided all wages,
compensation, salary, commissions, bonuses, expense reimbursements, stock, stock
options, vacation, change in control benefits, severance benefits, deferred
compensation, or other benefits from Recovery, which are or could be due to
Parker under the terms of Parker’s employment or otherwise.  Parker admits,
acknowledges, and agrees that he is not otherwise entitled to the consideration
set forth in this Agreement.

 
(f)  
Applicable law provides that Parker shall have at least 21 days to consider this
Agreement. In the event that Parker executes this Agreement prior to the 21st
day after receipt of it, Parker expressly intends such execution as a waiver of
any rights Parker has to review the Agreement for the full 21 days. In such
event, Parker represents that such waiver is voluntary and made without any
pressure, representations or incentives from Recovery for such early execution.

 
(g)  
Parker understands that this Agreement waives and releases any claims Parker may
have under the Age Discrimination in Employment Act. Parker may revoke this
Agreement for 7 calendar days following its execution, and this Agreement shall
not become enforceable and effective against Parker or Recovery until 7 calendar
days after such execution (the “Effective Date”). If Parker chooses to revoke
this Agreement, Parker must provide written notice to Recovery within 7 calendar
days of Parker’s execution of this Agreement. If Parker does not revoke within
the 7-day period, the right to revoke is lost.

 
10.  
Non-Disparagement.

 
(a)  
Parker agrees not to make to any person any statement that disparages the
Company or its directors, officers, employees or affiliates or reflects
negatively upon the Company, including, without limitation, statements regarding
the Company’s financial condition, business practices, employment practices, or
its predecessors, successors, subsidiaries, officers, directors, employees or
affiliates.

 
 
3

--------------------------------------------------------------------------------

 
 
(b)  
Recovery agrees not to make to any person any statement that disparages Parker
or reflects negatively upon Parker, including, without limitation, statements
regarding Parker’s financial condition, business practices, performance while at
Recovery or otherwise.

 
11.  
Non-Compete; Non-Solicitation. During the Term, Parker shall not, directly or
indirectly through another person or entity, except on behalf of the Company or
an affiliate of the Company:

 
(a)  
engage in any investment or business opportunity in the oil and gas exploration
and production industry in the Denver-Julesburg Basin in Colorado, Nebraska or
Wyoming that would reasonably be considered by Recovery to be related to or
competitive with the business of Recovery;

 
(b)  
disclose any information regarding the Company or its business to the extent
such information is not generally available to the public;

 
(c)  
induce or attempt to induce any employees of the Company or any affiliate of the
Company to leave the employ of the Company or such affiliate, or in any way
interfere with the relationship between the Company (or such affiliate) and its
employees; or

 
(d)  
solicit any person who is or was an employee or consultant of the Company or any
affiliate of the Company until three months after such individual’s employment
or consulting relationship with the Company or such affiliate has been
terminated. 

 
The Parties recognize that the performance of the obligations under this Section
11 by Parker is special, unique and extraordinary in character, and that in the
event of a violation, contravention, breach or threatened breach by Parker of
the terms and conditions of this Section 11, the Company shall be entitled to
seek the specific performance thereof by Parker.  The right of the Company to
specific performance is in addition to any and all other remedies available to
it and will not prevent the Company from pursuing, either consecutively or
concurrently, any and all other legal or equitable remedies available to it,
including the recovery of monetary damages.
 
12.  
Restricted Stock.

 
(a)  
Subject to Parker’s continued compliance in all material respects with the terms
and conditions set forth herein, including, without limitation, the provisions
described in subsection (c) below, half of the Restricted Stock shall vest on
the date that is six months after the Retirement Date and the other half shall
vest on the date that is one year after the Retirement Date (as applicable, the
“Vesting Date”).   Unvested shares of Restricted Stock may not be voluntarily
transferred or assigned by Parker.

 
(b)  
In the event Parker fails to perform his obligations hereunder in all material
respects, including, without limitation, by agreeing to the provisions described
in subsection (c) below, Parker shall, upon receipt of notice of such breach in
writing from the Company and an adequate opportunity to cure, immediately
forfeit any and all shares of Restricted Stock granted under this Agreement that
have not vested (or do not vest) on or prior to the date of such breach, and
Parker’s rights in any such Restricted Stock that are not so vested shall lapse
and expire. For the avoidance of doubt, this Section 12(b) shall apply to all
shares of Restricted Stock granted under this Agreement, whether held by Parker
or his assigns or transferees.

 
(c)  
Notwithstanding any other provision of this Agreement:

 
(i)  
Prior to and as a condition of the vesting of any shares of Restricted Stock,
Parker shall be required to make arrangements satisfactory to the Company (in
the Company’s sole and absolute discretion) to satisfy all applicable federal,
state, local and foreign taxes (including any FICA obligation) required by law
to be withheld with respect to any compensatory taxable event arising with
respect to the Restricted Stock. The Company may, in its sole and absolute
discretion applied at the time such withholding is due, permit Parker to make
such payment in one or more of the forms specified below:

 
a.  
by cash or check made payable to the Company;

 
 
4

--------------------------------------------------------------------------------

 
 
b.  
by the deduction of such amount from other amounts payable to Parker;

 
c.  
with respect to any withholding taxes arising as a result of the vesting or
settlement of the Restricted Stock, by requesting that the Company withhold a
net number of vested shares of Restricted Stock having a then current fair
market value not exceeding the amount necessary to satisfy the withholding
obligation of the Company based on the minimum applicable statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes;

 
d.  
with respect to any withholding taxes arising as a result of the vesting or
settlement of the Restricted Stock, by tendering vested shares of Company common
stock having a then current fair market value not exceeding the amount necessary
to satisfy the withholding obligation of the Company based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes;

 
e.  
by arranging for a broker’s transaction pursuant to Section 1.4(c), below; or

 
f.  
in any combination of the foregoing.

 
For the avoidance of doubt, failure by Parker to provide for payment of any and
all tax withholding obligations satisfactory to the Company with respect to any
shares of Restricted Stock may result, at the sole discretion of the Company, in
forfeiture by Parker of such Restricted Stock.
 
(ii)  
With respect to any withholding taxes arising as a result of the vesting or
settlement of the Restricted Stock, in the event Parker fails to provide timely
payment of all sums required pursuant to Section 12(c)(i), the Company shall
have the right and option, but not the obligation, to treat such failure as an
election by Parker to satisfy all or any portion of Parker’s required payment
obligation pursuant to Section 12(i)(b) or Section 12(i)(c) above, or any
combination of the foregoing as the Company may determine to be appropriate.

 
(iii)  
In the event Parker’s tax withholding obligation will be satisfied under Section
12(c)(i)(e) above, then Parker shall deliver to the Company a true and correct
copy of irrevocable instructions (in a form satisfactory to the Company in its
sole discretion) issued to any brokerage firm determined acceptable to the
Company for such purpose, directing the brokerage firm to sell on Parker’s
behalf a whole number of shares of Restricted Stock as the Company determines to
be appropriate to generate cash proceeds sufficient to satisfy Parker’s tax
withholding obligation and to deliver such proceeds directly to the Company. Any
Restricted Stock to be sold  through a broker-assisted sale will be sold on the
day the tax withholding obligation arises (i.e., the date Shares are delivered)
or as soon thereafter as practicable. Parker will be responsible for all
broker’s fees and other costs of sale, and Parker agrees to indemnify and hold
the Company harmless from any losses, costs, damages, or expenses relating to
any such sale. To the extent the proceeds of such sale delivered to the Company
exceed Parker’s tax withholding obligation, the Company agrees to pay such
excess in cash to Parker as soon as practicable. Parker acknowledges that there
shall be no obligation to sell shares of Restricted Stock at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
Parker’s tax withholding obligation.

 
(iv)  
Parker is ultimately liable and responsible for all taxes owed in connection
with the Restricted Stock, regardless of any action the Company takes with
respect to any tax withholding obligations that arise in connection with the
Restricted Stock. Neither the Company nor any of the Company’s directors or
officers makes any representation or undertaking regarding the treatment of any
tax withholding in connection with the awarding, vesting or payment of the
Restricted Stock. The Company does not commit and is under no obligation to
structure the Restricted Stock to reduce or eliminate Parker’s tax liability.
Notwithstanding anything to the contrary set forth in this Agreement, Parker
hereby agrees to indemnify and hold harmless the Company and its directors,
officers and employees for any and all liability and/or other costs incurred by
the Company or such directors, officers or employees in connection with any
withholding taxes and any penalties and interest required to be remitted in
connection with the taxation of the Restricted Stock.

 
(d)  
For the avoidance of doubt, the Parties agree that none of the Restricted Stock
has vested as of the date of this Agreement, nor shall such shares of Restricted
Stock be treated by either Party for any purpose as having vested on any date
prior to the Vesting Dates provided herein.

 
13.  
Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS
AGREEMENT, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY. EACH PARTY
HERETO (A) CERTIFIES THAT NO AGENT, ATTORNEY, REPRESENTATIVE OR ANY OTHER PERSON
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT SEEK
TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF LITIGATION, AND (B) ACKNOWLEDGES
THAT HE OR IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 
 
5

--------------------------------------------------------------------------------

 
 
14.  
Section 409A. It is the intention of the parties that compensation or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code and this Agreement shall be interpreted
accordingly.  To the extent such potential payments or benefits could become
subject to additional tax under such Section, the parties shall cooperate to
amend this Agreement with the goal of giving Parker the economic benefits
described herein in a manner that does not result in such tax being
imposed.  Each payment or benefit made pursuant to this Agreement shall be
deemed to be a separate payment for purposes of Code Section 409A and each
payment made in installments shall be treated as a series of separate payments
for purposes of Code Section 409A, to the extent permitted under applicable
law.  In addition, payments or benefits pursuant to this Agreement shall be
exempt from the requirements of Code Section 409A to the maximum extent possible
as “short-term deferrals” pursuant to Treasury Regulation Section
1.409A-1(b)(4), as exempt reimbursements under Treasury Regulation Section
1.409A-1(b)(9)(v), and/or under any other exemption that may be applicable, and
this Agreement shall be construed accordingly.  The parties agree and
acknowledge that Parker incurred a “separation from service,” as defined in
Section 409A of the Code and the Treasury Regulations thereunder, on the
Retirement Date, and that Parker’s provision of continued services pursuant to
Section 4 above shall not result in Parker failing to incur a “separation from
service” on his Retirement Date.  If any payment made hereunder within 6 months
of the Retirement Date constitutes deferred compensation that would otherwise be
subject to the additional tax imposed pursuant to Section 409A of the Code as a
result of Parker’s status as a specified employee, then such payment shall
instead be payable on the date that is five (5) days following the earliest to
occur of (i) 6 months after Parker’s “separation from service,” or (ii) Parker’s
death.  All taxable reimbursements provided hereunder that are deferred
compensation subject to the requirements of Code Section 409A shall be made not
later than the calendar year following the calendar year in which the expense
was incurred.   Any such taxable reimbursements or any taxable in-kind benefits
provided in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.

 
15.  
Successors. This Agreement shall be binding upon, and inure to the benefit of,
any successor to Recovery or Parker.

 
16.  
Restricted Assignment. Except as expressly provided in Section 15, neither Party
may assign, transfer, or delegate this Agreement or any of its or his rights or
obligations under this Agreement without the prior written consent of the other
Party. Any attempted assignment, transfer, or delegation in violation of the
preceding sentence shall be void and of no effect.

 
17.  
Waiver and Amendment. No term or condition of this Agreement shall be deemed
waived other than by a writing signed by the Party against whom or which
enforcement of the waiver is sought. Without limiting the generality of the
preceding sentence, a Party’s failure to insist upon the other Party’s strict
compliance with any provision of this Agreement or to assert any right that a
Party may have under this Agreement shall not be deemed a waiver of that
provision or that right. Any written waiver shall operate only as to the
specific term or condition waived under the specific circumstances and shall not
constitute a waiver of that term or condition for the future or a waiver of any
other term or condition. No amendment or modification of this Agreement shall be
deemed effective unless stated in a writing signed by the Parties. Under no
circumstance shall this Agreement be amended such that shares of Restricted
Stock remain subject to vesting restrictions for more than twelve (12) months
following the Effective Date.

 
18.  
Entire Agreement. This Agreement contains the Parties’ entire agreement
regarding the subject matter of this Agreement and supersedes all prior
agreements and understandings between them regarding such subject matter (except
as reserved herein). The Parties have made no agreements, representations, or
warranties regarding the subject matter of this Agreement that are not set forth
in this Agreement.

 
19.  
Notice. Each notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other Party at the address set forth as follows:

 
If to Parker,
 
Roger A. Parker
9 Cherry Hills Park Drive
Cherry Hills Village, CO 80113
 
 
6

--------------------------------------------------------------------------------

 
 
If to Recovery,
 
Recovery Energy, Inc.
Attention: A. Bradley Gabbard
1515 Wynkoop St., Suite 20
Denver, CO 80202
 
With a copy to:
 
Davis Graham & Stubbs LLP
Attention: Ron Levine
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
 
Each notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail shall be deemed
given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal).
Nevertheless, if the date of delivery is after 5:00 p.m. on a business day, the
notice or other communication shall be deemed given, received, and effective on
the next business day.
 
20.  
Severability. It is the desire of the Parties hereto that this Agreement be
enforced to the maximum extent permitted by law. Should any provision contained
herein be held unenforceable by a court of competent jurisdiction, the Parties
hereby agree and consent that such provision shall be reformed to create a valid
and enforceable provision to the maximum extent permitted by law; provided,
however, if such provision cannot be reformed, it shall be deemed ineffective
and deleted herefrom without affecting any other provision of this Agreement.
This Agreement should be construed by limiting and reducing it only to the
minimum extent necessary to be enforceable under then applicable law.

 
21.  
Title and Headings; Construction. Titles and headings to sections hereof are for
the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. The words “herein,” “hereof,” “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement and not
to any particular provision.

 
22.  
Governing Law; Jurisdiction. All matters or issues relating to the
interpretation, construction, validity, and enforcement of this Agreement shall
be governed by the laws of the State of Colorado, without giving effect to any
choice-of-law principle that would cause the application of the laws of any
jurisdiction other than Colorado. Jurisdiction and venue of any action or
proceeding relating to this Agreement or any dispute shall be exclusively in
Denver, Colorado.

 
23.  
Counterparts. This Agreement may be signed in counterparts, with the same effect
as if both Parties had signed the same document. All counterparts shall be
construed together to constitute one, and the same, document.

 
 [Signature page follows.]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date first above written.
 

 
PARKER:
            Signature:     /s/ Roger A. Parker      Name: Roger A. Parker  

 

 
RECOVERY:
   
Recovery Energy, Inc., a Nevada corporation
           
By:
/s/ A. Bradley Gabbard    
Its: President & Chief Financial Officer
   
Name: A. Bradley Gabbard
         

 
 8

--------------------------------------------------------------------------------